DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The Amendments and Remarks filed 7/25/2022 are acknowledged and have been entered.
Claims 1-22, 24-27, and 29-30 are canceled.
Claim 23 has been amended.
New claim 35 has been added.
Claims 23, 28, and 31-35 are pending and being examined on the merits.

Information Disclosure Statement
	Applicant’s IDSs submitted on 7/25/2022 are acknowledged and considered. Signed copies are attached hereto.
Rejections Withdrawn
All rejections of claims 1, 5, 12-13, 27, and 29-30 in the previous office action are withdrawn in view of Applicant’s cancelation of claims 1, 5, 12-13, 27 and 29-30.

Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yale (WO 2014/193937 A1, published 12/4/2014, of record) further in view of Bauman (Journal of Clinical Oncology 2014, 32:15s suppl; abstr TPS6104, of record), Starr (American Health & Drug Benefits, 2015, 8:16, of record), and Robert (New England Journal of Medicine, 2015; 372:2521-32, of record). 
	Yale teaches a method of treating a subject having head and neck squamous cell carcinoma (HNSCC), the method comprising detecting a mutation in let-7 complementary site LCS6 of human KRAS in a patient sample, wherein the mutation is a SNP comprising a uracil (U) or thymine (T) to guanine (G) transition at position 4 of LCS6, and treating the subject comprised of administering a monoclonal anti-EGFR antibody.
Yale teaches treatment of recurrent and/or metastatic (RIM) head and neck squamous cell carcinoma (HNSCC) is optimized by assaying for the presence of the KRAS Variant and, if present, administering anti-EGFR antibody therapy, with another chemotherapeutic agent or medical procedure (e.g. radiation or surgery) (paragraphs [18]-[19]).
	Yale teaches the monoclonal anti-EGFR antibody monotherapy is Cetuximab (Claim 12).
	Yale teaches  
    PNG
    media_image1.png
    127
    1047
    media_image1.png
    Greyscale
SEQ ID NO: 13 of Yale is identical to instant SEQ ID NO: 13 (paragraph [129]).
	
	Although Yale does not explicitly teach a method of treating a subject with head and neck cancer comprising administering to said subject an anti-EGFR antibody therapy in combination with a radiotherapy, it would have been obvious to one of ordinary skill in the arts to modify the method of treating a subject having head and neck squamous cell carcinoma (HNSCC), the method comprising detecting a mutation in let-7 complementary site LCS6 of human KRAS in a patient sample, wherein the mutation is a SNP comprising a uracil (U) or thymine (T) to guanine (G) transition at position 4 of LCS6, and if the mutation is present, administering a monoclonal anti-EGFR antibody therapy to the subject and avoiding platinum-based chemotherapy, and to further comprise administering radiotherapy. One of ordinary skill in the arts would have been motivated to do so as Yale teaches treatment of recurrent and/or metastatic (RIM) HNSCC treating a subject with a presence of the KRAS Variant comprised of administering an anti-EGFR antibody therapy in a combined therapy with radiation or surgery. As Yale already teaches optimizing a method of treating HNSCC by predicting sensitivity or an enhanced response to an anti-EGFR antibody therapy in a combined therapy with radiation (Yale, paragraphs [18]-[19]), it would be obvious to modify the method of treating to also comprise administering radiotherapy in combination with an anti-EGFR antibody. One of ordinary skill in the arts would be motivated to do so, with a reasonable expectation of success, in order to optimize the method for treating HNSCC.
	Yale does not teach administering an antibody to PD-1 or PD-L1.
Bauman teaches a method of treating previously untreated, locally advanced head and neck cancer comprising cetuximab, intensity modulated radiotherapy, and ipilimumab (a checkpoint inhibitor antibody).
Bauman teaches cetuximab induces Ab-dependent, cell-mediated cytotoxicity and cross-priming of cytotoxic T lymphocytes. Bauman further teaches cetuximab also induces immunosuppressive regulatory T cells (Treg) expressing the checkpoint receptor CTLA-4; Treg correlate negatively with clinical outcomes to cetuximab. Bauman teaches that cetuximab-induced antitumor cellular immunity and clinical activity may be enhanced by targeting Treg with the anti-CTLA-4 mAb ipilimumab (Background).
Starr teaches that pembrolizumab (a checkpoint inhibitor and anti-PD-1 antibody) monotherapy was twice as effective in treating patients with recurrent squamous cell carcinoma of the head and neck as cetuximab. Starr teaches that 24.8% of such subjects treated with pembrolizumab had a complete or partial response and that the responses were durable (column 1, 2nd paragraph; 3rd paragraph, lines 3-9).
Robert teaches that pembrolizumab is both safer and more effective at treating a different cancer, melanoma, than is ipilimumab. Pembrolizumab had a higher response rate (33.7% or 32.9%, depending on dose schedule) than ipilimumab (11.9%). Progression-free survival was also higher for pembrolizumab (47.3% or 46.4%) compared to ipilimumab (26.5%). Overall survival for pembrolizumab was higher (74.1% or 68.4%) than for ipilimumab (58.2%). Finally, the rate of treatment-related adverse events of grade 3-5 was lower for subjects treated with pembrolizumab (13.3% and 10.1%) than for those treated with ipilimumab (19.9%) (Results).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of treating a subject with a KRAS-variant comprised of administering cetuximab and radiation of Yale to further comprise administering ipilimumab. It would be obvious to do so because by treating subjects in that way, they would have achieved the predictable result of administering an effective cancer therapy. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, as cetuximab induces immunosuppressive regulatory T cells (Treg) expressing the checkpoint receptor CTLA-4; Treg correlate negatively with clinical outcomes to cetuximab; thus Cetuximab-induced antitumor cellular immunity and clinical activity would be enhanced by targeting Treg with the anti-CTLA-4 mAb ipilimumab (Bauman, Background).
It would have been further obvious to further modify the modified method of Yale and Bauman by substituting ipilimumab with pembrolizumab to form a method comprised of administering a therapy comprising cetuximab, radiation, and pembrolizumab to subjects with head and neck cancer comprising the KRAS variant. By doing so, one skilled in the art would have achieved the predictable result of administering an effective cancer therapy. Therefore, the combined method of administration of cetuximab, radiation therapy, and pembrolizumab to subjects with locally advanced head and neck cancer with the KRAS variant would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Applicants Arguments
	Applicant submits that nothing in Yale, Bauman, and Starr would motivate the skilled person to administer an anti-PD-1 or anti-PD-L1 antibody to a KRAS-variant subject. The Office states that Yale teaches a method of treating a subject with a KRAS variant cancer using a monoclonal anti-EGFR antibody and radiotherapy (therapeutics that are not recited in claim 23 at all). As acknowledged by the Office, Yale does not teach administering a checkpoint inhibitor, much less an antibody to PD-1 or PD-L1. The Office has relied on Bauman, which is silent regarding KRAS-variant subjects, for teaching administering cetuximab in combination with ipilimumab (an anti-CTLA-4 antibody) and IMRT, a radiation therapy, and states that "it would have been obvious to one [of] ordinary skill in the [art] to modify the method of Yale, to further comprise administering ipilimumab, in view of Bauman." Applicant strongly disagrees. 
	As an initial matter, Applicant notes that Bauman describes a research plan for a stage 1 clinical trial. Accordingly, the skilled person would not have had a reasonable expectation that the combination of cetuximab, ipilimumab and IMRT would be safe or effective for any cancer patient, much less a KRAS-variant subject. In contrast, instant claim 23 relates to a method of administering an anti-PD-1 or anti-PD-L1 antibody to a specific patient population, KRAS- variant subjects, which Applicant has found are highly likely to have a non-toxic response to immunotherapy. Even if, for the sake of argument, Yale provided some suggestion to treat a KRAS-variant subject with an anti-EGFR antibody (which is not recited in claim 23), nothing in Yale or Bauman provides any reason to specifically treat a KRAS-variant subject with an antibody to PD-1 or PD-L1, as recited in amended claim 23. The Office has not provided any reason why the skilled person would choose an anti-PD-1 or and anti-PD-L1 antibody to treat a KRAS-variant patient based on the teachings of Bauman. Without such reasoning, the Office is simply using hindsight garnered from Applicant's invention as defined in the instant claims to combine the cited art. 
	In the rejection of claim 27, the Office action also cites Starr and Robert, which describe clinical trials using pembrolizumab, an anti-PD-1 antibody, to treat squamous-cell carcinoma of the head and neck and melanoma, respectively. However, nothing in Starr or Robert teaches or suggests administration being dependent upon the presence of a KRAS-variant in the subject. Accordingly, Starr and Robert fail to make up for the deficiencies of Yale and Bauman, and therefore do not render claims 23 and 28 obvious.
Response to Arguments
Applicant’s arguments filed 7/25/2022 have been fully considered but they are not persuasive. Applicant’s argue that Bauman describes a research plan for a stage 1 clinical trial, Bauman had specifically identified specific treatment regimen comprising cetuximab, intensity modulated radiotherapy, and ipilimumab. It would have been obvious to one of ordinary skill in the art to utilize a treatment regimen specified by the prior art, such as the cetuximab, intensity modulated radiotherapy, and ipilimumab, as taught in Bauman, and optimize the regimen. 
Further, the prior art (Yale) already teaches a method of treating a subject with head and neck cancer comprising administering to said subject cetuximab in combination with a radiotherapy, and therefore, it would have been obvious to modify the method to further comprise ipilimumab, in light of Bauman’s teaching that cetuximab-induced antitumor cellular immunity and clinical activity may be enhanced by targeting Treg with the anti-CTLA-4 mAb ipilimumab (Bauman, Background).
Thus, the method of treating a subject with head and neck cancer comprising administering to said subject cetuximab in combination with a radiotherapy and ipilimumab is clearly taught by Yale and Bauman.
Furthermore, Starr teaches that pembrolizumab was effective in treating patients with recurrent squamous cell carcinoma of the head and neck. Robert teaches that pembrolizumab is both safer and more effective at treating a different cancer, melanoma, than is ipilimumab. 
Therefore, one would have had a reasonable expectation of success by substituting ipilimumab with pembrolizumab to form a method comprised of administering a cancer therapy comprising cetuximab, radiation, and pembrolizumab to subjects with cancer. One would have predicted that substituting ipilimumab with pembrolizumab, which is also an immune checkpoint inhibitor that is already shown to be an effective treatment of HNSCC, would yield an effective therapy against HNSCC, especially in light of Robert that pembrolizumab is an even more effective treatment for certain cancers, than ipilimumab.
In view of the teachings, suggestions, and motivation of the prior art, it would have been obvious to pursue a method of administering pembrolizumab, which is shown to treat HNSCC and also shown to be more effective than ipilimumab.
As the modified method would comprise cetuximab, radiation, and pembrolizumab, and Yale teaches Yale teaches a method of treating a subject having head and neck squamous cell carcinoma (HNSCC), the method comprising detecting a mutation in let-7 complementary site LCS6 of human KRAS in a patient sample, wherein the mutation is a SNP comprising a uracil (U) or thymine (T) to guanine (G) transition at position 4 of LCS6, and treating the subject comprised of administering cetuximab, one of ordinary skill in the arts would have a reasonable expectation that the modified method would be an effective method of treating cancer.
Applicant argues the Office has not provided any reason why the skilled person would choose an anti-PD-1 or and anti-PD-L1 antibody to treat a KRAS-variant patient based on the teachings of Bauman. As discussed above, a skilled person would have understood from the prior art references of Yale and Bauman that a method of treating head and neck cancer comprising cetuximab, intensity modulated radiotherapy, and ipilimumab (a checkpoint inhibitor antibody) would be effective, and a skilled person would also have chosen to substitute an anti-PD-1 or an anti-PD-L1 antibody (a checkpoint inhibitor antibody) for iplimumab based on the teachings of the prior art references Starr and Robert.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Thus, the rejection is maintained.

New Grounds of Rejection Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Weidhaas (Journal of Clinical Oncology, 2014, 32:5s, suppl; abstr 6000, of record), further in view of Rosenthal (J Clin Oncol. 2016 Apr 20;34(12):1300-8. doi: 10.1200/JCO.2015.62.5970. Epub 2015 Dec 28., of record) as evidenced by Chin (Cancer Res. 2008 Oct 15;68(20):8535-40., published 10/15/2008, of record).
	Weidhaas teaches a method of treating locally advanced head and neck cancer comprising cisplatin and radiation, with or without the addition of cetuximab (Background). Weidhaas teaches the analysis of the KRAS genes of the subjects using blood samples from them to determine the presence of the KRAS variant, a germ-line mutation in a microRNA-binding site (Methods). Weidhaas teaches that subjects with the KRAS variant benefited from the addition of cetuximab to the treatment, showing increased progression-free survival in the first year, and increased survival in the first two years. Subjects without the KRAS variant did not benefit from cetuximab treatment (Results).
	As evidenced by Chin (page 8536, Figure 1), the KRAS variant comprising a microRNA-binding site mutation as disclosed in Weidhaas is comprised of a single nucleotide polymorphism consisting of a G at position 4 of the let-7 complementary site 6 of the KRAS 3’ UTR (See below). This is identical to instant SEQ ID NO: 13 (See below).
KRAS Variant of Weidhaas as evidenced by Chin
	
    PNG
    media_image2.png
    129
    411
    media_image2.png
    Greyscale

Instant SEQ ID NO: 13

    PNG
    media_image3.png
    117
    198
    media_image3.png
    Greyscale

	Weidhaas does not necessarily teach the administration of a treatment comprising
cisplatin, radiotherapy, and cetuximab dependent on the presence of the KRAS variant.
	It would have been obvious to one of ordinary skill in the art before effective filing date
of the claimed invention to modify the method of Weidhaas to first detect the single nucleotide
polymorphism at position 4 of the let-7 complementary site 6 of KRAS in a sample from the
subject and then to administer treatment comprising cisplatin, radiotherapy, and cetuximab dependent
on the presence of the KRAS variant. It would be obvious to do so because by treating subjects
in that way, they would have achieved the predictable result of administering an effective cancer
therapy. The teachings of Weidhaas show that subjects with the KRAS variant benefit from the
addition of cetuximab to the cisplatin and radiation combination therapy. Therefore, the
administration of cisplatin, radiation therapy, and cetuximab to subjects with locally advanced
head and neck cancer and the KRAS variant would have been prima facie obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention, absent
unexpected results.
	Weidhaas does not teach the administration is further dependent on the subject being p16 positive.
	Rosenthal teaches p16 status was strongly prognostic for patients with locoregionally advanced Oropharyngeal Squamous Cell Carcinoma of the Head and Neck. The data suggest that the addition of cetuximab to RT improved clinical outcomes in both p16 positive and negative patients versus RT alone. Further, the magnitude of the gain seemed more pronounced in those with p16-positive tumors compared with those with p16-negative tumors (Abstract, Results).
	Thus, it would have been obvious for one of ordinary skill in the arts to modify the method as taught by Weidhaas to have the administration further dependent on the subject being p16 positive. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Rosenthal teaches cetuximab and radiation therapy is effective in p16 positive HNSCC.

Applicants Arguments
	Applicant submits that the combined teachings fail to teach or suggest the claimed invention, when taken as a whole, as is required under 35 U.S.C. § 103. 
	Weidhaas teaches that subjects with the KRAS variant benefit from the addition of cetuximab to a cisplatin and radiation combination therapy. As acknowledged by the Office, Weidhaas does not teach the subject being p16 positive. 
	Applicant respectfully submits that Rosenthal does not cure the deficiencies of Yale and Weidhaas. The Office has asserted that "Rosenthal teaches p16 status was strongly prognostic for patients with locoregionally advanced Oropharyngeal Squamous Cell Carcinoma of the Head and Neck. The data suggest that the addition of cetuximab to RT improved clinical outcomes in both p16 positive and negative patients versus RT alone. Further, the magnitude of the gain seemed more pronounced in those with p16-positive tumors compared with those with p16- negative tumors (Abstract, Results)." Contrary to the Office's conclusions, however, the authors of Rosenthal conclude "[i]nteraction tests for LRC, OS, and PFS did not demonstrate any significant interaction between p16 status and treatment effect (P = .087, .085, and .253, respectively)." Rosenthal further teaches, at multiple instances, "no significant interaction between treatment group and p16 status could be shown." In the discussion, Rosenthal states, "Thus, at least for this study, these data suggested that p16 status-although a strong prognostic biomarker-does not predict and is not a biomarker of the effect of cetuximab treatment." Rosenthal notes that "[t]he ongoing RTOG 1016 trial should provide valuable additional observations regarding the role of cetuximab in HPV-positive disease, given that trials thus far have included small p16-positive/HPV-positive sample sizes that complicate their interpretation." Indeed, the results of the RTOG 1016 trial discussed by Rosenthal, which published in Lancet (Gillison et al. Lancet, 2019, 5; 393(10166):40-50, submitted herewith), concluded the clinical trial "demonstrated that cetuximab is less effective than cisplatin and should not be used alone as a de-intensification strategy for patients with HPV-positive [oropharyngeal squamous cell carcinoma]."
	Accordingly, and in contrast to the Office's assertions, because Rosenthal taught that p16 status does not predict and is not a biomarker of the effect of cetuximab treatment, the skilled person would not be motivated to treat a subject with a head and neck cancer with an anti-EGFR antibody therapy in combination with radiotherapy, said subject having a KRAS-variant and being p16 positive. Further, based on the common general knowledge in the art at the time, the skilled person would have had no reasonable expectation of success that such a method would be efficacious. It is only with the use of hindsight that the Office has alleged the present claims obvious, and "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art." In the instant case, the prior art provides no reasonable expectation of success for a method as claimed.

Response to Arguments
	Applicant’s arguments filed 7/25/2022 have been fully considered but they are not persuasive. 	Rosenthal clearly states “The IMCL-9815 registration trial and 5-year follow-up data
indicated that cetuximab combined with RT increased LRC, OS, and PFS in patients with LA-SCCHN compared with RT alone.” (Page 1301, left column, 1st full paragraph),  “this unplanned, secondary analysis of the IMCL-9815 trial showed that the addition of cetuximab to RT benefited patients with OPC independent of p16 status.” (page 1305, right column, last paragraph) and that “the addition of cetuximab to RT improved clinical outcomes regardless of p16 or HPV status versus RT alone.” (Abstract, Conclusions). 
	Thus, it is clear that a skilled person would have understood that cetuximab in combination with radiation therapy would be effective in patients with p16 positive status.
As Applicant points out, the clinical trial "demonstrated that cetuximab is less effective than cisplatin and should not be used alone as a de-intensification strategy for patients with HPV-positive [oropharyngeal squamous cell carcinoma]." However, as the method taught by Weidhaas and Rosenthal is not directed to administering cetuximab alone, but rather a combination of cetuximab, cisplatin, and RT, a skilled person would have understood that this combination therapy would be effective in p16 positive patients.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Yale already teaches a method of treating a subject having head and neck squamous cell carcinoma (HNSCC), the method comprising detecting a mutation in let-7 complementary site LCS6 of human KRAS in a patient sample, wherein the mutation is a SNP comprising a uracil (U) or thymine (T) to guanine (G) transition at position 4 of LCS6, and treating the subject comprised of administering Cetuximab. Yale teaches optimizing a method of treating HNSCC by predicting sensitivity or an enhanced response to an anti-EGFR antibody therapy in a combined therapy with radiation (Yale, paragraphs [18]-[19])
	Bauman teaches a method of treating previously untreated, locally advanced head and neck cancer comprising cetuximab, intensity modulated radiotherapy, and a checkpoint inhibitor antibody.
	Starr teaches that pembrolizumab was effective in treating patients with recurrent squamous cell carcinoma of the head and neck. 
	Rosenthal teaches cetuximab combined with RT increased LRC, OS, and PFS in patients with LA-SCCHN compared with RT alone in patients with p16 positive status.
	Thus, all the elements of the claimed invention were known in the prior art teachings. It would have been well within the level of ordinary skill at the time the claimed invention to form a method comprised of administering a therapy comprising cetuximab, radiation, and pembrolizumab to subjects with head and neck cancer comprising the KRAS variant, based on the prior art teachings above, and further it would have been well within the level of ordinary skill to understand that cetuximab in combination with radiation therapy would be effective in patients with p16 positive status.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/               Examiner, Art Unit 1643                                     

/JULIE WU/               Supervisory Patent Examiner, Art Unit 1643